Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-20 are pending. Claim 8 is canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 05/24/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 01/24/2022 because of the following omission(s) or matter(s): In the aforementioned non-final office action rejection paragraph 22 includes a rejection to claim 6 to which Applicant failed to respond in the aforementioned reply. Applicant asserts in the Remarks on pg. 8, III., bullet 4, that claim 6 has been amended, however no corresponding amendments to claim 6 have actually been made.  The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 5-6, 8, and 12-19 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processor and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Finally, the limitations recited in ll. 6-7 and 8-11 are non-functional descriptive language which merely further defines the priority queue, the feeder task, and the high priority task and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-7 and 9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 and 9 recite the same abstract idea of claim 1. Claims 2-7 and 9 recite additional mental processes (e.g. increasing/decreasing the priority), insignificant extra-solution activity (e.g. receiving image data), and non-functional descriptive language (e.g. defining the high priority and feeder tasks, pre-processed image data, intermediate output, and priority queue). Therefore, the aforementioned claims 2-7 and 9 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 10, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 3, 5, and 7-12 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processor and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Finally, the limitations recited in ll. 3-6 are non-functional descriptive language which merely further defines the priority queue, the feeder task, and the high priority task and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 11-15, they are dependent upon claim 10 and include all the limitations of claim 10. Therefore claims 11-15 recite the same abstract idea of claim 10. Claims 11-15 recite additional mental processes (e.g. identifying a synchronization mechanism, increasing the amount of intermediate output, identifying a third task, and adjusting a priority), insignificant extra-solution activity (e.g. receiving input, and providing a final output), and non-functional descriptive language (e.g. defining the synchronization mechanism, the input, the first task, and the high priority task). Therefore, the aforementioned claims 11-15 are also directed to patent ineligible subject matter for the same reasons as identified in claim 10.

As per claim 16, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 4, 7, 10, and 14-19 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processor and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Finally, the limitations recited in ll. 4-5 and 7-13 are non-functional descriptive language which merely further defines the priority queue, the feeder task, the requests, and the high priority task and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 17-20, they are dependent upon claim 1 and include all the limitations of claim 16. Therefore claims 17-20 recite the same abstract idea of claim 16. Claims 17-20 recite additional mental processes (e.g. monitor, identify, adjust), insignificant extra-solution activity (e.g. receive input, and provide final output), and non-functional descriptive language (e.g. defining the work queue, instructions, input, and the high priority task). Therefore, the aforementioned claims 17-20 are also directed to patent ineligible subject matter for the same reasons as identified in claim 16.

Claim Objections
As per claim 1, it is objected to because in ll. 5 “a priority queue” should be “the priority queue”.

As per claim 5, the examiner suggests that Applicant amend “pre-processed” to “processed” to avoid any confusion as to what “pre” refers.

As per claim 7, it recites “the intermediate output” and “a work queue”. However, claim 1 recites “the one or more intermediate outputs” and “at least one work queue”. Applicant is urged to reconcile the differences.

As per claim 10, ll. 5-6 recite “the intermediate output”, ll. 8 recites “the one or more intermediate outputs”, ll. 9-10 recite “the intermediate output”, and ll. 12 recites “intermediate output”. Applicant is urged to reconcile the differences.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 6, what does it mean for the high priority task itself to be a deep neural network?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Burleson et al. (US 2016/0077545) (hereinafter Burleson as previously cited).

As per claim 10, Burleson teaches a method for prioritizing tasks in a networked computing resource environment ([0049]), comprising: 
	identifying a first task, wherein work completed by the first task is provided to a work queue as intermediate output ([0013]);
	identifying a second task, wherein the second task consumes the intermediate output from the work queue ([0013]); 
	determining, based at least in part on a synchronization mechanism indicating whether at least one work queue is filled with the one or more intermediate outputs ([0044] and [0047] change the rate of fullness of the queue), that the work queue is being emptied of the intermediate output faster than the intermediate output is being added to the work queue ([0028] and [0037]); and 
	adjusting a priority of at least one of the first task or the second task to adjust a rate at which intermediate output is being added to the work queue ([0044] and [0047] wherein adjusting the priority includes adjusting the amount of / rate of input and/or output e.g. see claim 11 below).

As per claim 11, Burleson further teaches the method of claim 10, wherein determining that the work queue is being emptied includes: 
	identifying the synchronization mechanism, wherein the synchronization mechanism indicates whether the work queue has available resources to receive additional intermediate work ([0014] and [0021] monitor fullness of queue); and 
	wherein adjusting the priority of one of the first task and the second task includes increasing the amount of intermediate output by the first task in the work queue ([0044] and [0047]).

As per claim 12, Burleson further teaches the method of claim 11, wherein the synchronization mechanism is a binary representation that indicates whether the work queue has available space for more intermediate output ([0022] and [0046] monitor fullness of queue).

As per claim 13, Burleson further teaches the method of claim 10, further including: 
	identifying a third task ([0015]), wherein the third task provides output to the work queue as intermediate output ([0013]); and
	adjusting a priority of the third task to alter the rate at which intermediate work is being added to the work queue ([0044] and [00047]).

As per claim 20, it has similar limitations as claim 13 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson and Thomson et al. (US 2011/0225590) (hereinafter Thomson as previously cited).

As per claim 1, the combination of references above teaches method for prioritizing a queue, comprising: 
	identifying a high priority task in a priority queue (Thomson [0057]) of a processor in a networked computing resource environment (Burleson [0049] and Thomson [0027] and [0031]), wherein the priority queue includes requests for processing time of the processor (Thomson [0057]), the requests including a plurality of tasks (Thomson [0031]);
	identifying at least one feeder task in the priority queue (Thomson [0057]), the at least one feeder task producing one or more intermediate outputs for consumption by the high priority task (Burleson [0013]), wherein the high priority task is allocated a larger amount of processing time of the processor than the at least one feeder task (Thomson [0075]); 
	determining, based at least in part on a synchronization mechanism indicating whether at least one work queue is filled with the one or more intermediate outputs (Burleson [0044] and [0047] change the rate of fullness of the queue), that the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing (Burleson [0028] and [0037]); and 
	reallocating processing time in the priority queue for the plurality of tasks to reduce a ratio of consumption of the one or more intermediate outputs to the production of the one or more intermediate outputs (Burleson [0044] and [0047]).

Thomson and Burleson are both concerned with queue management in a computing environment. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Thomson teaches allocating different processing times to tasks based on their priority. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Thomson because it would substantially eliminate the total starvation of a lower priority thread induced by a higher priory thread running continuously, when threads are quantized into the same effective priority. It would also substantially reduce and/or limit the maximum amount of time that a lower priority thread is starved due to the continuous execution of a higher priority thread, when threads are quantized into the same effective priority.

As per claim 2, Thomson teaches wherein reducing the ratio includes increasing a priority of the at least one feeder task in the priority queue ([0046]).

As per claim 3, Thomson teaches wherein reducing the ratio includes decreasing a priority of the high priority task in the priority queue ([0046]).

As per claim 7, the combination of references above teaches wherein the intermediate output is stored in a work queue (Thomson [0031]).

As per claim 9, Burleson further teaches wherein the priority queue is associated with one or more additional processors that receive requests including the plurality of tasks (fig. 1, blocks 106-109).

As per claim 16, the combination of references above teach a system, comprising: 
	a processor (Burleson fig. 1, block 105) in a networked computing resource environment (Burleson [0049] and Thomson [0027] and [0031]) the processor to: 
	implement a priority queue (Burleson fig. 1, blocks 140 and 145), wherein the priority queue includes requests for processing time of the processor received from a plurality of tasks (Thomson [0032] and [0057]);
	identify a high priority task, wherein the high priority task is allocated a larger amount of processing time of the processor than one or more other tasks (Thomson [0075]), and wherein one or more of the requests in the priority queue are related to the high priority task (Thomson [0057]);
		identify a feeder task, wherein the feeder task produces one or more intermediate outputs for consumption by the high priority task (Burleson [0013]), wherein the feeder task is a lower priority in the priority queue than the high priority task (Thomson [0057]), and wherein one or more of the requests in the priority queue are related to the feeder task (Thomson [0057]); and 
		adjust requests sent to the priority queue of the processor by the feeder task and the high priority task based, at least in part, on a synchronization mechanism indicating whether at least one work queue is filled with the one or more intermediate outputs (Burleson [0044] and [0047] change the rate of change of the fullness of the queue), and on determining that the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs (Burleson [0044] and [0047]).

Thomson and Burleson are both concerned with queue management in a computing environment. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Thomson teaches allocating different processing times to tasks based on their priority. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Thomson because it would substantially eliminate the total starvation of a lower priority thread induced by a higher priory thread running continuously, when threads are quantized into the same effective priority. It would also substantially reduce and/or limit the maximum amount of time that a lower priority thread is starved due to the continuous execution of a higher priority thread, when threads are quantized into the same effective priority.

As per claim 17, the combination of references above further teaches wherein the processor is further to: implement a work queue wherein the work queue (Thomson [0031]) includes intermediate output completed by the feeder task and not yet consumed by the high priority task (Burleson [0033]); and wherein to adjust the requests sent to the priority queue, the processor is to: monitor the work queue to determine whether the high priority task is consuming more of the one or more intermediate outputs than the feeder task is producing the one or more intermediate outputs ([0028] and [0037]).

Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson, Thomson, and Harte (US 2020/0219609) (as previously cited).

As per claim 4, Harte teaches wherein the high priority task and feeder task are part of a deep learning pipeline (fig. 4).

Harte and Burleson are both concerned with computer task management. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Harte teaches a deep neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson and Thomson in view of Harte because the pre-processing of tasks would substantially reduce the amount of data of the training set that is relevant for the training process, thereby substantially improving the training time of the neural network. Moreover, by removing irrelevant data, the complexity of the computation can be reduced. This allows for more training iterations in a given time period thus resulting in a trained deep learning network that is capable of generating an improved model.

As per claim 5, Harte teaches wherein the feeder task includes receiving image data and producing pre-processed image data ([0017]-[0018]).

As per claim 6, Harte teaches wherein the high priority task is a deep neural network and the pre-processed image data is utilized as data for training the deep neural network ([0017]-[0018]).

As per claim 18, it has similar limitations as claim 14 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 15 and is therefore rejected using the same rationale.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson and Harte.

As per claim 14, Harte teaches: 
	receiving input, wherein the input is provided to the first task for processing (fig. 4, block 402); and 
	providing, in response to completing processing of the intermediate output by the second task, a final output ([0083] final softmax layer).

Harte and Burleson are both concerned with computer task management. Burleson teaches adjusting the production and consumption rates of producers and consumers to a queue while Harte teaches a deep neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burleson in view of Harte because the pre-processing of tasks would substantially reduce the amount of data of the training set that is relevant for the training process, thereby substantially improving the training time of the neural network. Moreover, by removing irrelevant data, the complexity of the computation can be reduced. This allows for more training iterations in a given time period thus resulting in a trained deep learning network that is capable of generating an improved model.

As per claim 15, Harte teaches wherein the input is image data, wherein the first task pre-processes the image data, and wherein the high priority task provides output to train a deep neural network based on the pre-processed image data ([0017]-[0018]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 10, Applicant alleges that the claims describe specific implementations of technical features. The examiner respectfully disagrees. Applicant’s attempt to show that the recited abstract idea is very narrow and specific is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. Applicant also alleges that the newly added claim language “networked computing resource environment” renders the claim incapable of being performed in the human mind. The examiner respectfully disagrees. The aforementioned “networked computing resource environment” does not integrate the identified judicial exception into a practical application because it merely recites words equivalent to “apply it”, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). In other words, the newly added language includes limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Applicant’s argument is traversed and the rejection is maintained.

On pg. 10-11 of the Remarks, Applicant alleges that the claims provide technical-based advantages with respect to convention approaches. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Applicant’s argument is rebutted and the rejection is maintained.

In the Remarks on pg. 12-13, Applicant alleges that Burleson does not teach the claimed synchronization mechanism. The examiner respectfully disagrees. Burleson in at least [0044] and [0047] disclose changing the rate of fullness of a queue by modifying the rate of data produced by a producing processor unit and/or the rate of consumption consumed by a consuming processor unit. The aforementioned process is being interpreted as the claimed synchronization mechanism. Burleson determines whether a queue is filled with output and the relationship between the rate of data being produced and consumed in the queue. Applicant’s argument is traversed and the rejection is maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Liu (US 2012/0317579) in at least [0028] and [0042] discloses storing intermediate output in a queue.

Bai et al. (US 2016/0291977) in at least [0027] and [0030] disclose storing intermediate output into a queue.

Wu et al. (US 2014/0153387) in at least [0015] disclose an intermediate output queue.

Venables (US 2005/0160178) discloses modifying and adjusting shaped data rates at a scheduler.

Surlaker et al. (US 2006/0149787) disclose determining whether or not to enqueuer a message to a queue based on flow control and bounded guaranteed delivery for the queue.

Miller et al. (US 7,822,886) disclose dataflow control for application with timing parameters.

MacPherson (US 2008/0066066) disclose a task queue that uses multiple processing units and shared memory.

Keppel et al. (US 2017/0289242) disclose dynamic work queue management including a producer and a consumer device.

Johnson et al. (US 8,428,075) disclose enqueueing and dequeuing within shared buffer management within a predefined number of clock cycles.

Hosein (US 2005/0185583) disclose quality of service management rates for multiple service instances.

Goudie (US 2002/0166007) discloses an arbiter for a queue management system.

Egolf (US 2002/0083063) discloses priority queue dispatching.

Bass et al. (US 2003/0035373) disclose preventing underflow and overflow based on transmit rates and storage thresholds of queues.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 10, 2022